ACCEPTED
                                                                                        05-15-00862-CR
                                                                             FIFTH COURT OF APPEALS
                                                                                        DALLAS, TEXAS
                                                                                   10/1/2015 9:52:35 PM
                                                                                             LISA MATZ
                                                                                                 CLERK


                               No. 05-15-00862-CR

                        IN THE COURT OF APPEALS                     FILED IN
                                                             5th COURT OF APPEALS
                                                                 DALLAS, TEXAS
                   FOR THE FIFTH DISTRICT OF            TEXAS10/1/2015 9:52:35 PM
                                                                   LISA MATZ
                                                                     Clerk
                                     DALLAS



                  DAVID SHAWN FOTHERGILL, Appellant

                                        vs.

                       THE STATE OF TEXAS, Appellee



 THIRD MOTION FOR EXTENSION OF TIME TO FILE APPELLANT'S
    BRIEF AND MOTION TO REINSTATE APPEALLANT'S BRIEF



TO THE HONORABLE JUSTICES OF THE FIFTH DISTRICT COURT OF
APPEALS:

      Comes Now David Shawn Fothergill, the Appellant in the above styled and

numbered cause, pursuant to Rules 10.5(b) and 38.6(d), Texas Rules of Appellate

Procedure and files his motion requesting an extension of time to file the

Appellant's Brief; motion to reinstate Appellant's Brief; and would show the Court

as follows:

                                         I.
         On June 25, 2015, the Appellant was denied Post- Trial DNA testing by the

15TH District Court, Grayson County, Texas, in Cause No. 063259. On July 16,

2015, Appellant filed Notice of Appeal regarding the Denial of Post-Trial DNA

Testing.

                                                  II.

         The Reporter's Record was filed in this court on July 30, 2015, and Exhibits

were filed on July 30, 2015. The Clerk's Records was filed in this court on July 28,

2015. The Appellant's brief was due to be filed on September 23, 2015.

         The Appellant filed his first request for an extension of time on August 28,

2015, that was grant and ordered the brief due on September 15, 2015.

         The Appellant filed his second request for an extension of time on

September 15, 2015, the Court granted the request and ordered the brief due on

September 23, 2015.

                                           III.

         On September 30, 2015, the court entered an order abating the appeal. It

further ordered the trial court to conduct a hearing within 30 days from the date of

this order.

         The Appellant requests that this Honorable Court reinstate this appeal

without the necessity of a hearing. Attached to this motion, please find Appellant's

brief.


                                            2
                                         IV.

      Appellant requests this Court to grant this motion for an extension and to

simultaneously reinstate the appeal.

      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

Honorable Court extend the time for filing Appellant's brief in this cause until

October 1, 2015.

                          Respectfully submitted,

                          WYNNE & SMITH
                          707 W. Washington
                          P. 0 . Box 2228
                          Shennan, TX 75090
                          Telephone: (903) 893-8177
                          Fax: (903) 892-0916

                          LsLlob H1mt~r Smith
                          by John Hunter Smith
                          State Bar No. 24028393


                          LAW OFFICE OF KRISTIN R. BROWN, PLLC
                          18208 Preston Road, Suite D9375
                          Dallas, Texas 75252
                          Telephone: (214) 446-3909
                          Fax: (214) 481-4868


                          KRISTIN R. BROWN
                          State Bar No. 24081458

                          ATTORNEYS FOR APPELLANT




                                          3
                      CERTIFICATE OF CONFERENCE

      On October 1, 2015, counsel for Appellate conferred with the attorney for

the State, Assistant District Attorney Karla Hackett, of the Grayson County District

Attorney's Office. Ms. Hackett states that she is not opposed to the motion.



                                       Kristin R. Brown
                                       Attorney for Appellant


                         CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the foregoing Motion for

Extension of Time to File Appellant's Brief and Motion to Reinstate Appellant's

Brief was served upon the attorney for the State on October 1, 2015.




                                       Kristil?!t::=
                                       Attorney for Appellate




                                          4